J-S05039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

ANTHONY DORSEY

                            Appellee                    No. 1180 WDA 2014


                  Appeal from the Order entered July 21, 2014
               In the Court of Common Pleas of Allegheny County
                Criminal Division at No: CP-02-CR-0005582-2013


BEFORE: DONOHUE, SHOGAN, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                                   FILED MAY 18, 2015

       The Commonwealth appeals from the July 21, 2014 order entered in

the Court of Common Pleas of Allegheny County, granting the motion to

suppress     filed   by     Appellee,     Anthony   Dorsey    (“Dorsey”).1   The

Commonwealth contends the affidavit in support of the warrant to search

Dorsey’s motel room set forth adequate probable cause to support the

search.2 We disagree and, therefore, affirm.

____________________________________________


1
   This Court has jurisdiction over this appeal as an appeal from an
interlocutory order as of right pursuant to Pa.R.A.P. 311(d).        The
Commonwealth has certified in good faith that the suppression order here
terminates or substantially handicaps its prosecution of Dorsey.
2
  Although the trial court granted the motion to suppress evidence seized
from Appellant’s motel room, the court denied Appellant’s motion to
suppress evidence seized from Appellant’s vehicle.
J-S05039-15


      In this timely appeal, the Commonwealth presents one issue for our

consideration:

      Whether the court below erred in suppressing evidence seized
      from Room 323 of the Motel 6, 2834 Banksville Road, Pittsburgh,
      pursuant to a warrant, based on its conclusion that that warrant
      did not set forth adequate probable cause to support the search?

Commonwealth Brief, at 5.

      Initially we note “[o]ur review of a suppression court’s ruling is limited.

Where the record supports the suppression court’s factual findings, we will

reverse only if the court’s legal conclusions based upon these facts are in

error.”   Commonwealth v. Coleman, 830 A.2d 554, 560 (Pa. 2003)

(citations omitted).

      The role of both the reviewing court and the appellate court is
      confined to determining whether there is substantial evidence in
      the record supporting the decision to issue the warrant. We
      must limit our inquiry to the information within the four corners
      of the affidavit submitted in support of probable cause when
      determining whether the warrant was issued upon probable
      cause.

Commonwealth v. Burgos, 64 A.3d 641, 656 (Pa. Super. 2013) (citations

and internal quotations omitted). “[S]ince no factual question is involved in

a four corners analysis of the sufficiency of a warrant affidavit, the issue is

one of law as to which our review is plenary.” Coleman, 830 A.2d at 560.

      In its opinion in support of granting suppression, the trial court

explained:

      This [c]ourt believes that the affidavit of probable cause filed
      with the search warrant in this case failed to contain the
      requisite probable cause to search Room 323 of the Motel 6.

                                      -2-
J-S05039-15


     The affidavit of probable cause contained information provided
     by City of Pittsburgh Police Officer, Justin Simoni. After reciting
     his qualifications as a police officer, Officer Simoni recounted
     events that transpired on February 21, 2013 during an
     investigation into [Dorsey].       The affidavit states that he
     observed [Dorsey] exit the Motel 6 at approximately 2:00 p.m.
     and enter a silver Cadillac. He observed [Dorsey] reach down
     and grab an item from under the driver’s seat and place it in the
     pocket of his hooded sweatshirt. The affidavit further states that
     Officer Simoni learned that [Dorsey] had been staying in Room
     323 at the Motel 6.

     The affidavit indicates that Officer Simoni began conducting
     surveillance on Room 323. He observed [Dorsey] “leave the
     room numerous times and return only after a few minutes.” At
     approximately 4:32 p.m., [Dorsey] again got into his Cadillac
     and began driving on Banksville Road. Officer Simoni and his
     partner conducted a traffic stop of [Dorsey’s vehicle [due to an
     inoperative tail light]. During a search of [Dorsey’s] person, the
     officers located “two large bundles of currency.” The exact
     amount of currency was not indicated in the affidavit of probable
     cause. Small rubber bands were also recovered. Officer Simoni
     indicated that these rubber bands were consistent with rubber
     bands used to package heroin stamp bags. No contraband was
     recovered and [Dorsey] was permitted to leave the scene.

     Detectives returned to the Motel 6 to continue surveillance. At
     approximately 5:45 p.m., [Dorsey] returned to the hotel. The
     affidavit again states that [Dorsey] was observed leaving Room
     323 for short periods of time only to return after a few minutes.
     At approximately 8:00 p.m., [Dorsey] was observed leaving
     Room 323 and then entering Room 418 of the Motel 6. After a
     few minutes, another person, Jason Porter, was seen entering
     Room 418.       Porter left the room after approximately five
     minutes. After Porter left, detectives conducted a traffic stop of
     the vehicle in which [Porter] was travelling and they found Porter
     to be in possession of stamp bags of heroin. No mention is
     made of the quantity of heroin found in his possession. After
     becoming aware of the heroin found on Porter, Officer Simoni
     then began to walk toward Room 418. [Dorsey] was detained in
     the hallway. Another detective proceeded to Room 418 and
     knocked on the door. That detective was greeted by Erin
     Proctor. The detective asked Proctor if there was anyone else in
     the room. Proctor replied that there wasn’t anyone else in the

                                    -3-
J-S05039-15


      room and invited the detective to check the room.         While
      checking the room the detective observed, in plain view, stamp
      bags, raw heroin, cocaine, scales and packaging materials.
      Proctor was arrested. Based on this information, the search
      warrant for Room 323 was sought and obtained.

Trial Court Opinion, 7/31/14, at 3-4 (footnote omitted).

      As noted above, if the record supports the suppression court’s factual

findings, we will reverse its ruling only if the court’s legal conclusions based

on those facts are in error.     Here, we conclude that the court’s factual

findings are supported by the record. Therefore, we must consider whether

the court committed error of law in reaching legal conclusions based on

those facts. Absent error, we must affirm.

      Again, “[i]n analyzing whether a warrant was supported by probable

cause, judicial review is confined to the four corners of the affidavit.”

Coleman, 830 A.2d at 560 (citing Commonwealth v. Stamps, 427 A.2d

141, 143 (Pa. 1981) and Pa.R.Crim.P. 203(B) (“The issuing authority, in

determining whether probable cause has been established, may not consider

any evidence outside of the affidavits.”)). “Probable cause, of course, is a

practical, non-technical conception requiring a consideration of the totality of

the circumstances.” Coleman, 830 A.2d at 560 (citations omitted).

      In Coleman, our Supreme Court reiterated:

      The task of the issuing magistrate is simply to make a practical,
      commonsense decision whether, given all the circumstances set
      forth in the affidavit before him, including the veracity and basis
      of knowledge of persons supplying hearsay information, there is
      a fair probability that contraband or evidence of a crime will be
      found in a particular place. And the duty of a reviewing court is

                                     -4-
J-S05039-15


      simply to ensure that the magistrate had a substantial basis . . .
      for conclud[ing] that probable cause existed.

Id. (citations and quotations omitted).    Based on its review of the affidavit

of probable cause, the trial court concluded:

      This [c]ourt believes that [the] information contained in the
      affidavit of probable cause clearly established that there was a
      fair probability that contraband or evidence of a crime
      (possession of controlled substances) would be found in the
      Room 418 of the Motel 6. However, the search warrant sought
      authority to search Room 323 of the Motel 6 and this [c]ourt
      believes that the affidavit of probable cause fell short of
      providing the requisite showing to withstand a suppression
      motion. All drug activity described in the affidavit of probable
      cause occurred in Room 418. Porter was observed entering and
      leaving that room prior to being stopped and found with heroin.
      All drugs and drug paraphernalia [were] found in Room 418.
      The affidavit clearly indicates that [Dorsey] was detained in the
      hallway of the Motel 6 outside of Room 418. The affidavit,
      however, is devoid of any allegations that [Dorsey] was found in
      possession of drugs and/or any evidentiary items when he was
      detained outside of Room 418. The affidavit does not describe
      any drug activity occurring in or near Room 323. The only
      allegations that relate in any manner to Room 323 are
      allegations that [Dorsey] was staying Room 323 and that he was
      observed exiting and entering that room during the day.

Trial Court Opinion, 7/31/14, at 4-5.

      We find no error of law in the trial court’s grant of Dorsey’s

suppression motion. As the court explained, the affidavit of probable cause

supported issuance of a warrant for Room 418 where drugs and drug

paraphernalia were found. However, there is no indication the officers who

detained Dorsey outside of Room 418 found him to be in possession of any




                                     -5-
J-S05039-15


drugs or paraphernalia,3 nor was there any suggestion of any drug activity in

Room 323.       Further, there is no mention of any history prompting the

initiation of an investigation into Dorsey or any known connection to Erin

Porter, the only individual remaining in Room 418 after Jason Porter and

Dorsey exited the room on the night of February 21, 2013. As the trial court

observed, the only allegations involving Room 323 related to the fact Dorsey

was staying there and was observed exiting the room on various occasions

during that day.

       We agree with the trial court that, based on the four corners of the

affidavit, there was not probable cause to issue the warrant for the search of

Room 323 at the Motel 6.             Finding no error of law in the trial court’s

conclusion, we affirm the order granting Dorsey’s motion to suppress.

       Order affirmed. Case remanded. Jurisdiction relinquished.




____________________________________________


3
  We note that testimony at the suppression hearing revealed Dorsey was
carrying a blue bag, “like a Wal-Mart plastic bag[,]” when he was detained
on the night of February 21, 2013 after exiting Room 418. Notes of
Testimony, 4/9/14, at 31. The bag contained “new underwear or socks still
in packaging.” Id.



                                           -6-
J-S05039-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2015




                          -7-